       Case 2:20-cv-00836-DMC Document 18 Filed 08/26/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAVIER H. GUERRA,                                   No. 2:20-CV-0836-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    PRICILLA ROSALES, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court is Plaintiff’s second motion for the appointment of

19   counsel, ECF No. 14, filed approximately two weeks after issuance of the Court’s order denying

20   Plaintiff’s first motion for the appointment of counsel.

21                  The United States Supreme Court has ruled that district courts lack authority to

22   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

23   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

24   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

25   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

26   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

27   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

28   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is
                                                         1
       Case 2:20-cv-00836-DMC Document 18 Filed 08/26/21 Page 2 of 3


 1   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the

 2   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 3   of counsel because:

 4                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 5                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 6
                    Id. at 1017.
 7

 8                  In denying Plaintiff’s prior motion for counsel, the Court stated:

 9                                   . . .Plaintiff argues appointment of counsel is warranted
                    because it is not trained in the law and he is incarcerated. These are
10                  common, not exceptional, circumstances. Further, a review of Plaintiff’s
                    filings indicates that he is able to articulate his claims, either on his own or
11                  with the assistance of other inmates. Additionally, the legal and factual
                    issues involved in this case, which appears to assert an Eighth Amendment
12                  claim based on denial of medical care, are not complex. Finally, at this
                    early stage of the proceedings before the complaint has been found
13                  appropriate for service, the Court cannot say Plaintiff has established any
                    particular likelihood of success on the merits.
14
                    ECF No. 13.
15

16   Plaintiff now states that an inmate who had been assisting him has now “left my Block.” ECF

17   No. 14. Plaintiff states that he does not know how to proceed. See id.

18                  In the present case, the Court does not at this time find the required exceptional

19   circumstances. With the exception of issuance of an order directing service of Plaintiff’s

20   complaint, nothing has changed since the last time the Court addressed Plaintiff’s request for
21   appointment of counsel. Specifically, the complaint has not been served, no defendants have

22   answered, and, as a result, the Court cannot say that Plaintiff has any particular chance of success

23   on the merits. Moreover, to the extent Plaintiff seeks additional time for a specific deadline, the

24   Court will consider such requests as the need arises.

25   ///

26   ///
27   ///

28   ///
                                                        2
       Case 2:20-cv-00836-DMC Document 18 Filed 08/26/21 Page 3 of 3


 1                 Accordingly, IT IS HEREBY ORDERED that Plaintiff’s second request for the

 2   appointment of counsel, ECF No. 14, is denied.

 3

 4   Dated: August 26, 2021
                                                          ____________________________________
 5                                                        DENNIS M. COTA
 6                                                        UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
